UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED October 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 001-34600 OXYGEN BIOTHERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 26-2593535 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) ONE Copley Parkway, Suite 490, Morrisville, North Carolina (Address of principal executive offices) (Zip Code) (919) 855-2120 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-acceleratedfiler ¨ Smallerreportingcompany þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act).Yes ¨ No þ As of December 12, 2012, the registrant had outstanding 33,133,895 shares of Common Stock. TABLE OF CONTENTS PAGE PART I. FINANCIAL INFORMATION Item1. Financial Statements 3 Balance Sheets (Unaudited) as of October 31, 2012 and April 30, 2012 3 Statements of Operations (Unaudited) for the Three and Six Months Ended October 31, 2012 and 2011 4 Statements of Cash Flows (Unaudited) for the Six Months Ended October 31, 2012 and 2011 5 Notes to Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risk 33 Item4. Controls and Procedures 34 PART II. OTHER INFORMATION Item1. Legal Proceedings 35 Item1A. Risk Factors 35 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item3. Defaults Upon Senior Securities 36 Item4. Mine Safety Disclosures 36 Item5. Other Information 37 Item6. Exhibits 37 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) BALANCE SHEETS October31, 2012 April30, 2012 (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable Government grant receivable Inventory Prepaid expenses Other current assets Total current assets Property and equipment, net Debt issuance costs, net Intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable $ $ Accrued liabilities Convertible preferred stock Current portion of notes payable, net Total current liabilities Other liabilities - Long-term portion of notes payable, net Total liabilities Commitments and contingencies; see Note 7. Stockholders' deficit Preferred stock, undesignated, authorized 9,992,500 shares; see Note 5. - - Common stock, par value $.0001 per share; authorized 400,000,000 shares; issued and outstanding 32,899,900 and 29,417,718,respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders' deficit $ $ 3 OXYGEN BIOTHERAPEUTICS, INC. (a development stage enterprise) STATEMENTS OF OPERATIONS Period from May26, 1967 (Inception) to
